UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 15-3626
                                    ______________

                                    KAMAL JAMAI,
                                           Appellant
                                        v.

   SARAH R. SALDANA, DIRECTOR OF U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT; THOMAS DECKER, PHILADELPHIA FIELD OFFICE
    DIRECTOR FOR U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT;
    WARDEN PIKE COUNTY CORRECTIONAL FACILITY; THE ATTORNEY
                 GENERAL OF THE UNITED STATES
                           ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                            (D.C. No. 3-15-cv-01756)
                     District Judge: Hon. James M. Munley
                                ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 26, 2016
                                   ______________

             Before: SMITH, HARDIMAN and SHWARTZ, Circuit Judges.

                                 (Filed:   April 28, 2016)

                                        ORDER
                                    ______________


       Petitioner Kamal Jamai, a criminal alien from Morocco who has been held in

immigration custody for more than two years, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The District Court denied the petition and Jamai appealed.

At the time the District Court ruled on Jamai’s habeas petition, Jamai was subject to a
final order of removal. In a separate proceeding, Jamai filed a petition for review of his

final order of removal and moved to stay his removal. This Court granted the stay while

the habeas petition was still pending in the District Court. After the District Court denied

the habeas petition, this Court granted Jamai’s petition for review. See Jamai v. Att’y

Gen., No. 15-1116, 2015 WL 9583890 (3d Cir. Dec. 31, 2015). As a result, Petitioner is

no longer subject to a final order of removal.

       This changed status triggers a different statutory provision for evaluating his

request for release from the one the District Court applied.1 See Leslie v. Att’y Gen., 678

F.3d 265, 268-70 (3d Cir. 2012) (explaining that detention under 8 U.S.C. § 1231(a)

applies to a criminal alien subject to a final order of removal, and requires consideration

of whether “a significant likelihood of removal in the reasonably foreseeable future

exists,” and that detention under 8 U.S.C. § 1226 applies to a criminal alien prior to the

issuance of a final order of removal or when removal has been stayed, and requires an

“individualized inquiry into whether detention is still necessary”) (internal quotation

marks and citations omitted). Because the applicable provision requires an inquiry not

previously conducted, it is hereby ordered that the District Court’s order dated October

16, 2015 is vacated, and the case is summarily remanded to the District Court to consider

the request for relief under § 2241 in light of Jamai’s status and the applicable law.

                                                  By the Court,

                                                  s/Patty Shwartz
                                                  Circuit Judge
1
 The provision that now applies was also applicable when the District Court ruled on the
habeas petition given the stay that was in place at that time.
                                              2
Attest:

s/ Marcia M. Waldron
Clerk

Dated:    April 28, 2016




                           3